Citation Nr: 1442073	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The claim was before the Board several times, most recently in January 2014, at which times it was remanded for further development by the Agency of Original Jurisdiction (AOJ), to include ensuring an adequate medical examination and opinion was obtained.  The development having been completed, the claim is once again before the Board for appellate consideration.


FINDING OF FACT

Hypertension has been medically attributed to his service-connected diabetes mellitus, type II and diabetic nephropathy.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, claimed secondary to other service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable opinion here, any deficiencies in notice and/or assistance are considered harmless error.

Service Connection (Hypertension)
Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

Service connection may also be granted for chronic disorders, such as hypertension, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Here, no legal presumption is applicable because the Veteran was not clinically diagnosed with hypertension until decades after service.  

Specifically, the Veteran's service treatment records do not indicate in-service treatment for hypertension or high blood pressure.  His February 1968 entrance examination indicates a blood pressure reading of 138/72 and his separation examination dated April 1971 indicates a blood pressure reading of 120/80.  Indeed, the medical records are silent with regard to hypertension until decades after service.

The Veteran does not contend he incurred hypertension in service or within one year of service.  Rather, he claims his hypertension is attributable to his service-connected disabilities.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

The Veteran mainly contends his hypertension is secondary to his service-connected diabetes mellitus, type II.  He is currently service-connected for diabetes and numerous complications of diabetes, to include cataracts, diabetic nephropathy, peripheral neuropathy of all four extremities, and erectile dysfunction.  The Veteran is also currently service-connected for posttraumatic stress disorder (PTSD) with depression, coronary artery disease (CAD) with myocardial infarction, and tinnitus.

After service, medical records are silent for complaints, treatment, or diagnosis of high blood pressure or hypertension for decades.  In January 2006, the Veteran was seen at a VA outpatient treatment facility where he reported being prescribed medication for hypertension for approximately one month.  At that time, a diagnosis of diabetes was also noted with a history of approximately 15 years.  

As will be indicated in more detail below, aside from diabetes, the medical evidence in this case is consistent.  No medical professional has ever linked the Veteran's service-connected PTSD with depression, CAD with myocardial infarction, or tinnitus with his hypertension.  In fact, there is medical evidence to the contrary.  For example, the May 2012 VA examiner opined that tinnitus, cataracts, and PTSD are not recognized as causes or "exacerbators" of hypertension.  Myocardial infarction, moreover, does not cause hypertension.  Rather, the examiner explained causation is usually "the other way around."  This opinion was again reiterated in a May 2013 addendum.  In March 2014, the Veteran was afforded another VA examination, where the examiner also found the Veteran's hypertension not due to or aggravated by any of his service-connected disabilities, to include CAD (which was omitted from earlier opinions).

With regard to the Veteran's service-connected diabetes, on the other hand, there are conflicting opinions with whether the Veteran's hypertension was caused or aggravated by his diabetes.  All medical professionals throughout the pendency of this appeal indicate that diabetes is only typically considered a causal or aggravating factor of hypertension in instances where there is diabetic nephropathy.  This opinion is indicated in VA examinations dated May 2012, May 2013, and September 2013.  At those times, the examiners opined that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes or diabetic complications because the Veteran did not have diabetic nephropathy.  In September 2013, the examiner noted only one abnormal kidney functioning test in April 2013, which was seven years after hypertension was diagnosed.  

In contrast, there is medical evidence that the Veteran had diabetic nephropathy years before April 2013.  A January 2007 VA outpatient treatment record, for example, indicates a diagnosis of diabetes mellitus with nephropathy.  The Veteran was afforded a VA examination with regard to his diabetes in January 2007 where, at that time, kidney function was within normal limits and the examiner found no diabetic complications at that time.  It is noteworthy that according to a January 2006 VA outpatient treatment record the Veteran's diabetes was diagnosed sometime in the early 1990s whereas the Veteran's hypertension was diagnosed sometime in 2005.  Also noteworthy, during the pendency of this appeal, the Veteran was awarded service-connection for diabetic nephropathy, effective August 8, 2013. 

The Veteran was afforded a VA examination in March 2014 related to rating his diabetes and any found diabetic complications.  Within that VA examination, the Veteran was diagnosed with diabetic nephropathy and hypertension, both medically linked to his diabetes mellitus, type II.  A VA medical opinion conducted later that same month in March 2014 opined to the contrary.  That examiner found the Veteran's hypertension unlikely caused or aggravated by his diabetes mellitus, type II, because diabetic nephropathy had only recently been diagnosed and the Veteran's hypertension did not worsen since the nephropathy diagnosis.  

In short, the medical evidence consistently finds no etiological link between the Veteran's hypertension and service-connected PTSD, tinnitus, and heart disease.  The medical opinions of record also consistently link diabetes and hypertension only in cases where diabetic nephropathy is found.  In this case, the Veteran has been diagnosed with diabetic nephropathy.  There are contrary opinions whether the Veteran's specific diagnosis of hypertension, which predates his diagnosis of diabetic nephropathy, is etiologically linked to his service-connected diabetes mellitus, type II.  In March 2014, one examiner concluded the Veteran's hypertension is a complication of his service-connected diabetes mellitus, type II.  A contrary opinion was also rendered in March 2014 finding the Veteran's hypertension not caused or aggravated by his service-connected diabetes because the Veteran's hypertension did not worsen since the diagnosis of diabetic nephropathy.  The Veteran was service-connected for diabetic nephropathy, effective August 8, 2013, but there is at least some medical evidence that abnormal kidney functioning existed for years prior.  For example, a January 2007 VA outpatient treatment record notes a diagnosis of diabetes mellitus type II, with nephropathy.  A September 2013 VA examiner also noted an abnormal kidney functioning test in April 2013.  

Although not dispositive, the Board finds the medical evidence at the very least in equipoise.  As such, the Veteran is entitled to the benefit of the doubt, and service connection for hypertension is granted.


ORDER

Entitlement to service connection for hypertension, secondary to service-connected diabetes mellitus, type II, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


